DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-14 are pending.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested: FLEXIBLE TOUCH SCREEN STRUCTURE HAVING DEFECT DETECTION LINE AND MANUFACTURING METHOD THEREOF.

Double Patenting
Claims 5-9 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 1-4.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).
As to claim 5, it recites the same limitations as in claim 1, except for the last 2 lines.
As to claim 6, it recites the same limitations as in the last 2 lines of claim 1.
As to claims 7-9, they recite the same limitations as in claims 2-4, respectively.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Won et al. (US 2019/0006431 A1) in view of Zhang et al. (US 2016/0293884 A1).
	As to claim 1, Won teaches a flexible touch-screen structure (Won, FIG. 5, [0020], a “touch sensing layer”), comprising: 
	a substrate (Won, FIG. 3, [0052], “1st substrate 111”); 
	a pattern layer (Won, FIG. 5, [0043], the layer comprising “1st touch electrodes” and “2nd touch electrodes”) disposed on (Won, see FIG. 5) the substrate (Won, FIG. 3, [0052], “1st substrate 111”), the pattern layer (Won, FIG. 5, [0043], the layer comprising “1st touch electrodes” and “2nd touch electrodes”) comprising a plurality of 5transmitting electrodes (Won, FIG. 5, [0043], “1st touch lines T1 to Tj are Tx lines through which the driving pulse is supplied”) and a plurality of receiving electrodes (Won, FIG. 5, [0043], “2nd touch lines R1 to Ri are Rx lines through which the charging variations of the touch sensors are respectively sensed”), the transmitting electrodes (Won, FIG. 5, [0043], “1st touch lines T1 to Tj are Tx lines”) and the receiving electrodes (Won, FIG. 5, [0043], “2nd touch lines R1 to Ri are Rx lines”) spaced apart from each other and arranged in directions that intersect each other (Won, see FIG. 5); 
nd dam D2”) and a plurality of conductive lines (Won, FIG. 5, [0088], e.g., “touch lines TL, RL”), wherein the transmitting electrodes (Won, FIG. 5, [0043], “1st touch lines T1 to Tj are Tx lines”) and 10the receiving electrodes (Won, FIG. 5, [0043], “2nd touch lines R1 to Ri are Rx lines”) are spaced from and surrounded by (Won, see FIG. 5) the at least one defect detecting line (Won, FIG. 5, [0087], “2nd dam D2”), and the at least one defect detecting line (Won, FIG. 5, [0087], “2nd dam D2”) is disposed adjacent to a periphery of (Won, see FIG. 5) the substrate (Won, FIG. 3, [0052], “1st substrate 111”), the conductive lines (Won, FIG. 5, [0088], e.g., “touch lines TL, RL”) are electrically connected to (Won, see FIG. 5) the transmitting electrodes (Won, FIG. 5, [0043], “1st touch lines T1 to Tj are Tx lines”) and the receiving electrodes (Won, FIG. 5, [0043], “2nd touch lines R1 to Ri are Rx lines”).
Won fails to explicitly teach “a driving chip disposed on one end of the substrate, the driving chip comprising at least one defect detecting line”; “the driving chip feeds back whether the periphery of the substrate is defective by measuring an electrical signal of the at least one defect detecting line”; and “an inorganic circuit layer disposed on the substrate, the inorganic circuit layer formed at one side of the at least one defect detecting line and disposed away from the periphery”.
However, Zhang teaches the concept of a driving chip (Zhang, FIG. 5A, [0052], “driver integrated circuit (DIC) 30”) disposed on one end of (Zhang, see FIG. 6B) the substrate (Zhang, FIGS. 2-3, [0038], “substrate 36”), the driving chip (Zhang, FIG. 5A, [0052], “driver integrated circuit (DIC) 30”) comprising at least one defect detecting line (Zhang, FIG. 5A, [0052], “sensing path 500”); 
the concept that the driving chip (Zhang, FIG. 5A, [0052], “driver integrated circuit (DIC) 30”) feeds back whether the periphery of the substrate is defective by measuring an electrical signal 
the concept of an inorganic circuit layer (Zhang, FIG. 8A, [0055], “inorganic encapsulation layers 712”) disposed on (Zhang, see FIG. 8A) the substrate (Zhang, FIG. 8A, [0057], “organic substrate 36”), the inorganic circuit layer (Zhang, FIG. 8A, [0055], “inorganic encapsulation layers 712”) formed at one side of the at least (Zhang, see FIG. 8A) one defect detecting line (Zhang, FIG. 8A, [0057], “crack stop structures 810”) and disposed away from the periphery (Zhang, see FIG. 8A).
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the “2nd dam D2” taught by Won to be further connected to the “driver integrated circuit (DIC) 30” so that “crack 502 may result in an open circuit to be formed in the sensing path 500. In response to detecting the open circuit (e.g., by sensing a change in the measured resistance), the driver IC 30 may be configured to issue a warning”, as taught by Zhang, in order to provide “organic light-emitting diode displays edge crack propagation prevention structures” (Zhang, [0005]).
	As to claim 2, Won in view of Zhang teaches the flexible touch-screen structure according to claim 1, wherein the flexible touch-screen structure (Won, FIG. 5, [0020], a “touch sensing layer”) comprises two defect detecting lines (Zhang, FIG. 8C, [0060], “crack stop structure 810-1 and 810-2”), the two defect detecting lines (Zhang, FIG. 8C, [0060], “crack stop structure 810-1 and 810-2”) are disposed at two sides of the (Zhang, see FIG. 8C) inorganic circuit layer (Zhang, FIG. 8C, [0055], “inorganic encapsulation layers 712”) and electrically connected to the driving st touch lines T1 to Tj are Tx lines”) and the receiving electrodes (Won, FIG. 5, [0043], “2nd touch lines R1 to Ri are Rx lines”).  Examiner renders the same motivation as in claim 1.
	As to claim 3, Zhang teaches the flexible touch-screen structure according to claim 1, wherein the inorganic circuit layer (Zhang, FIG. 8A, [0055], “inorganic encapsulation layers 712”) is a single solid line (Zhang, see FIG. 8A), a plurality of trapezoidal lines juxtaposed with each other, or a plurality of block-shaped lines that are staggered with respect to each other.  Examiner renders the same motivation as in claim 1.
As to claim 5, it recites the same limitations as in claim 1, except for the last 2 lines, and Won in view of Zhang teaches them.  Examiner renders the same motivation as in claim 1.  Please see claim 1 for detailed analysis. 
As to claim 6, it recites the same limitations as in the last 2 lines of claim 1, and Won in view of Zhang teaches them.  Examiner renders the same motivation as in claim 1.  Please see claim 1 for detailed analysis. 
As to claim 7, it recites the same limitations as in claim 2, and Won in view of Zhang teaches them.  Examiner renders the same motivation as in claim 1.  Please see claim 2 for detailed analysis. 
As to claim 8, t recites the same limitations as in claim 3, and Zhang teaches them.  see claim 3 for detailed analysis. 
	As to claim 10, it differs from claim 1 only in that it is the manufacturing method of the flexible touch-screen structure of claim 1.  It recites the similar limitations as in claim 1, and Won in view of Zhang teaches them.  Examiner renders the same motivation as in claim 1.  Please see claim 1 for detailed analysis.	
	As to claim 11, it recites the similar limitations as in the last 2 lines of claim 1, further recites “the at least one defect detecting line, the conductive lines, and the driving chip are manufactured in the same step and disposed in a same layer”.  
	Zhang teaches them and further teaches the concept that the at least one defect detecting line (Won, FIG. 5, [0087], “2nd dam D2”), the conductive lines (Won, FIG. 5, [0088], e.g., “touch lines TL, RL”), and the driving chip (Zhang, FIG. 5A, [0052], “driver integrated circuit (DIC) 30”; FIG. 8C, “TFT/OLED structures 710”) are manufactured in the same step and disposed in a same layer (Zhang, e.g., see FIG. 12, [0069]).  Examiner renders the same motivation as in claim 1.  Please see claim 1 for detailed analysis.
	As to claim 12, it recites the similar limitations as in claim 2, and Won in view of Zhang teaches them.  Examiner renders the same motivation as in claim 1.  Please see claim 2 for detailed analysis.
	As to claim 14, it recites the similar limitations as in claim 3, and Zhang teaches them.  Examiner renders the same motivation as in claim 1.  Please see claim 3 for detailed analysis.

Claims 4, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Won et al. (US 2019/0006431 A1) in view of Zhang et al. (US 2016/0293884 A1) and Yun et al. (US 2019/0077915 A1).
claim 4, Won teaches the flexible touch-screen structure according to claim 1, further comprising an insulating layer (Won, FIG. 6, [0062], e.g., “interlayer insulation layer 230”) disposed on (Won, see FIG. 6) the substrate (Won, FIG. 6, [0062], “1st substrate 111”) and a protective layer (Won, FIG. 6, [0093], “passivation layer 320”; [0103], “blocks a harmful environment from the outside to maintain stability of a characteristic of the display apparatus”) disposed on (Won, see FIG. 6) the insulating layer (Won, FIG. 6, [0062], e.g., “interlayer insulation layer 230”), 
	wherein the pattern layer (Won, FIG. 5, [0043], the layer comprising “1st touch electrodes” and “2nd touch electrodes”) comprises a plurality of bridging metal elements (Won, FIG. 5, [0101], “bridge electrode BE”) disposed on the insulating layer (Won, Fig. 5, [0101], “may be disposed on the insulation layer 310”), each of the bridging metal elements (Won, FIG. 5, [0101], “bridge electrode BE”) spans each of (Won, see FIG. 5) the receiving electrodes (Won, FIG. 5, [0101], “in order to prevent the first touch electrodes TE and the second touch electrodes RE from being short-circuited with one another in intersection areas therebetween”) to be electrically connected to each adjacent two of the transmitting electrodes (Won, FIG. 5, [0101], “first touch electrodes TE adjacent to each other in the first direction (the Y-axis direction) may be electrically connected to each other through the bridge electrode BE”), and the transmitting electrodes (Won, FIG. 5, [0043], “1st touch lines T1 to Tj are Tx lines”) and the receiving electrodes (Won, FIG. 5, [0043], “2nd touch lines R1 to Ri are Rx lines”) are disposed in a same layer (Won, FIGS. 3 and 5, [0104], “touch sensing layer 40 is directly provided on the encapsulation layer 30”).  
	Won fails to explicitly teach “the protective layer is 30made of glass or a scratch-resistant flexible film”.

At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify “passivation layer 320” taught by Won to be made of the “transparent polyamide-imide cover substrate”, as taught by Yun, in order to provide a protection layer made of a “polyamide-imide with enhanced transparency and mechanical strength” (Yun, [0009]).
As to claims 9 and 13, they recites the same limitations as in claim 4, and Won in view of Yun teaches them.  Examiner renders the same motivation as in claim 4.  Please see claim 4 for detailed analysis. 

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure: (1) Won et al. (US 2019/0131379 A1) teaches the concept of “a dam surrounding the display area and arranged at the non-display area” (Abs.); and (2) Lee et al. (US 2019/0129551 A1) teaches the concept of “sensing TE”, “driving TE”, “conductive lines TLs”, etc. (e.g., see FIGS. 11-12).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sep. 21, 2021

/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        

***